Exhibit 10.3

 

AMENDMENT NO. 2 TO ACQUISITION AGREEMENT

 

This AMENDMENT NO. 2 TO ACQUISITION AGREEMENT (this “Amendment No. 2”) dated as
of October 11, 2001, is among Zebra Technologies Corporation, a Delaware
corporation (“Parent”), Rushmore Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and Fargo Electronics, Inc., a
Delaware corporation (the “Company”).

 

INTRODUCTION

Parent, Merger Sub and the Company are parties to an Acquisition Agreement,
dated as of July 31, 2001 (the “Acquisition Agreement”), pursuant to which and
subject to the conditions set forth therein, (i) Merger Sub has commenced a
tender offer to purchase all outstanding shares of Company Common Stock (as
defined in the Acquisition Agreement) and (ii) following the consummation of the
cash tender offer, Merger Sub will merge with and into the Company.

 

Parent, Merger Sub and the Company entered into an Amendment No. 1 to the
Acquisition Agreement on August 30, 2001 in connection with the settlement of a
lawsuit filed by James Stewart in District Court, Fourth Judicial District,
County of Hennepin, State of Minnesota on August 13, 2001 against the Company,
members of the Company’s board of directors and Parent.

 

In connection with the transaction, Parent received a request for additional
information received from the Federal Trade Commission under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”). Parent and
the Company have responded to this request and the parties continue to work with
the Federal Trade Commission to seek termination or expiration of the waiting
period under the HSR Act.

 

Parent, Merger Sub and the Company desire to enter into this Amendment No. 2 to
(1) revise the termination provisions to move back the date on which will begin
the time period within which the Company will have the right to terminate the
Acquisition Agreement as a result of a failure to receive clearance under the
HSR Act and (2) revise the conditions of the Offer in light of the tragic events
of September 11, 2001.

 

AGREEMENT

In consideration of the foregoing and of the mutual covenants, representations,
warranties and agreements of the parties set forth in the Acquisition Agreement,
and intending to be legally bound hereby, Parent, Merger Sub and the Company
agree as follows:

 

Section 9.1(c)(2) of the Acquisition Agreement is hereby amended in its entirety
to state as follows:

“if the applicable waiting period under the HSR Act with respect to the Merger
has not terminated or expired by 5:00 p.m., New York City time, on February 14,
2002, or if such waiting period has terminated or expired prior to such time but
there is then outstanding any administrative or judicial action or proceeding by
any governmental or regulatory authority challenging any transaction
contemplated by this Agreement as violative of any Law designed to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade, unless the failure of such waiting period to terminate or
expire or the institution of any such administrative or judicial action is the
result of a breach of this Agreement by the Company; provided, however, that the
Company’s right to terminate this Agreement under this subsection shall expire
at 12:00 midnight, New York City time, on February 22, 2002;”

 

Section (a) of Annex I of the Acquisition Agreement is hereby amended in its
entirety to state as follows:

“there shall have occurred and be continuing any (1) general suspension of, or
limitation on prices for, trading in securities on the New York Stock Exchange,
Inc. in excess of one day; or (2) declaration of a banking moratorium or
suspension of payments in respect of banks in the United States or any general
limitation by United States Federal or state authorities (whether or not
mandatory) on the extension of credit by lending institutions, which limitation
materially affects Merger Sub’s ability to pay for the shares; or there shall
have occurred any commencement of a war, armed hostilities or other national
calamity involving the United States; provided, however, that the terrorist
attacks on the United States on September 11, 2001 and any subsequent military
actions and other armed hostilities, including additional terrorist attacks on
the United States or any military response by the United States, resulting
therefrom (other than any such subsequent actions or hostilities that will,
because of their significant and lasting effect on the United States and/or its
economy, make Consummation of the Offer impracticable) may not be asserted as a
failure of this condition;”

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed as of the day and year first written above.

 

ZEBRA TECHNOLOGIES CORPORATION

 

 

 

By:

 

/s/ EDWARD L. KAPLAN

Name:

 

Edward L. Kaplan

Title:

 

Chairman and Chief Executive Officer

 

 

 

RUSHMORE ACQUISITION CORP.

 

 

 

By:

 

/s/ JOHN H. KINDSVATER

Name:

 

John H. Kindsvater

Title:

 

President

 

 

 

FARGO ELECTRONICS, INC.

 

 

 

By:

 

/s/ GARY R.HOLLAND

Name:

 

Gary R. Holland

Title:

 

President and CEO


 


 


 